Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Applicant is advised that the Notice of Allowance mailed 12/09/21 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 7-10, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as 	being 	unpatentable over Achillopoulos US2021/0007234 in view of Cader 	US10455726.

	Per claim 1 Achillopoulos teaches an edge computing system, comprising: an information technology (IT) space (fig.8-9, “interior space”) having a plurality of electronic racks (804, three racks or shelves stacked vertically”) disposed therein, wherein each of the electronic racks contains one or more servers (801; [0031]-[0032], [0041]) to provide data processing services to a plurality of Internet of Thing (IoT) devices ([0005]-[0006], [0037]); a cooling system (902) coupled to the electronic racks to provide cooling to the servers of the electronic racks; a power system to provide power to the electronic racks and the cooling system ([0038]-[0039], [0043]); an energy storage system to provide backup power when the power system is unavailable ([0038]); a container (fig.9) containing the IT space, the cooling system, the power system ([0038]), and the energy storage system therein ([0038]), wherein the edge computing system contained in the container is a mobile system deployable between the IoT devices and a cloud data center (see fig.2-6, “edge computing system is shown to be deployed at different locations”);

	Achillopoulos however does not teach a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system.  
	Cader however discloses an active cooling system for a row of IT devices (see fig.4), including a source distribution unit (see fig.4; col.4, line 11-35 & col.5, line 24-40, “outer housing including connectors 457/467, 468, 362, 364”) having connector (362)  for connection of a liquid coolant, connector for air coolant (364; col.4, line 11-35), connector (457/467) for power, and connector (468) control signals to the electronic system (450; col.5, line 24-40) to provide a modular interface for electrical and cooling connection to a server to optimize power and cooling capability (col.4, line 35-45)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use power/cooling interfaces such as buses or manifolds to provide the edge computing system of Achillopoulos with an improved cooling system using a source distribution unit to connect the IT devices, the cooling unit, the power system, and the energy storage devices to allow for optimum cooling of the servers and allow for easy connection of both the cooling sources and the power sources.
	Per claim 2 Achillopoulos in view of Cader discloses substantially all the limitations of the edge computing system of claim 1 except for wherein each of the 
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the cooling system, the power system, and the energy storage system be pre-fabricated and assembled as a single container unit within the container, because it ensures an easier transportation, troubleshooting and replacement of the systems when faulty, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	Per claim 4 Achillopoulos in view of Cader teaches the edge computing system of claim 1, wherein the servers process data or stores data from one or more IoT devices before the data is processed or stored in the cloud data center ([0003]-[0009]).  
	Per claim 5 Achillopoulos in view of Cader teaches the edge computing system of claim 1, wherein the cooling system provides air or liquid cooling functions for the servers ([0035], [0043]).  
	Per claim 7 Achillopoulos in view of Cader teaches the edge computing system of claim 1, wherein the SDU includes a control unit (280) to control operations of the edge computing system (col.3, line 36-55 & col.5, line 24-40).  
	Per claim 8 Achillopoulos in view of Cader teaches the edge computing system of claim 1, wherein for each of the electronic racks, the SDU includes a first connector (457/467) connecting the electronic rack to the power system to receive power, a 
	Per claim 9 Achillopoulos in view of Cader teaches the edge computing system of claim 8, wherein the first, second, and third connectors are blind mate connectors (col.6, line 40-51, “air connections uses blind mate connectors”, col.6, line 18-32, “liquid connections uses blind mate connectors”, col.3, line 36-41, “power connection  connects to liquid cooling system, the air cooling system and/or the electronic system, Examiner note: since the liquid and air connection uses blind mate connectors and the power connection connects to the liquid, air and electronic system , it would be obvious that the power connection uses a blind mate connector as well).  
	Per claim 10 Achillopoulos in view of Cader teaches the edge computing system of claim 8, wherein the second connector is configured to receive cooling liquid from the cooling system to provide liquid cooling to the servers of the electronic rack (col.4, line 11-35, col.6, line 18-32).  
	Per claim 15 Achillopoulos in view of Cader teaches the edge computing system of claim 1, further comprising a natural energy system configured to generate power using a natural energy source to provide power to the electronic racks and the cooling system ([0038], “solar”).  
	Per claim 16 Achillopoulos teaches an edge computing system, comprising: an information technology (IT) space (fig.8-9, “interior space”) having a plurality of electronic racks (804, three racks or shelves stacked vertically”) disposed therein, 
	Achillopoulos further discloses the cooling system (902) is active or passive ([0035]) inside the container (see fig.9)
	Achillopoulos however does not teach a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system.  
	Cader however discloses an active cooling system for a row of IT devices (see fig.4), including a source distribution unit (see fig.4; col.4, line 11-35 & col.5, line 24-40, “outer housing including connectors 457/467, 468, 362, 364”) having connector (362)  for connection of a liquid coolant, connector for air coolant (364; col.4, line 11-35), and a  connector (457/467) for power to the electronic system (450; col.5, line 24-40) to provide a modular interface for electrical and cooling connection to a server to optimize power and cooling capability (col.4, line 35-45)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use power/cooling interfaces such as buses or manifolds to provide the edge computing system of Achillopoulos with an 
	Per claim 17 Achillopoulos in view of Cader teaches the edge computing system of claim 16, wherein the SDU includes a control unit (280) to control operations of the edge computing system (col.3, line 36-55, col.5, line 30-40).  
	Per claim 19 Achillopoulos teaches an edge computing system, comprising: a cooling system (902) coupled to electronic racks to provide cooling to servers of the electronic racks ([0038]-[0039], [0043]); a power system to provide power to the electronic racks and the cooling system ([0038]-[0039], [0043]); an energy storage system to provide backup power when the power system is unavailable ([0038]); a container containing the cooling system, the power system, and the energy storage system, and the servers for servicing one or more Internet of Thing (IoT) devices (see fig.8-9; [0005]-[0006], [0037]); 
	Achillopoulos further discloses the cooling system (902) is active or passive ([0035]) inside the container (see fig.9)
	Achillopoulos however does not teach a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system.  
	Cader however discloses an active cooling system for a row of IT devices (see fig.4), including a source distribution unit (see fig.4; col.4, line 11-35 & col.5, line 24-40, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use power/cooling interfaces such as buses or manifolds to provide the edge computing system of Achillopoulos with an improved cooling system using a source distribution unit to connect the IT devices, the cooling unit, the power system, and the energy storage devices to allow for optimum cooling of the servers and allow for easy connection of both the cooling sources and the power sources.
	Per claim 20 Achillopoulos in view of Cader teaches the edge computing system of claim 19, wherein the SDU includes a control unit (280) to control operations of the edge computing system (col.3, line 36-55, col.5, line 30-40).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Achillopoulos US2021/0007234 in view of Cader US10455726 as applied to 	claim 2 above, and further in view of Achillopoulos 2021/0075863.

	Per claim 3 Achillopoulos in view of Cader teaches the edge computing system of claim 2, 

	Achillopoulos 5863 however discloses wherein single container unit of assembled modules can be loaded in a vehicle or transportation system for deployment ([0018], [0024], [0054]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the capabilities of loading the single container unit of assembled modules in a vehicle or transport system as taught by Achillopoulos 5863 for deployment in the edge computing system of Achillopoulos in view of Cader, because it enables easy and quick relocation or transport of the assembled module. 
	
Claims 11-14, 18 & 21 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Achillopoulos US2021/0007234 in view of Cader 	US10455726 as applied to claim 1 above, and further in view of Brey 	US2009/0234613.

	Per claim 11 Achillopoulos in view of Cader teaches the edge computing system of claim 1,
	Achillopoulos in view of Cader does not explicitly teach wherein the electronic racks are arranged in at least two rows within the IT space to form an aisle between the at least two rows of electronic racks.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the electronic racks in at least two rows within the IT space to form an aisle as taught by Brey et al. in the edge computing of Achillopoulos in view of Cader, because it enables the capability of adding additional servers in the row, thus ensuring greater computing speed and also enhances a better flow of air around the electronic racks to ensure effective cooling of the servers.
	Per claim 12 Achillopoulos in view of Cader teaches the edge computing system of claim 11, 
	Achillopoulos in view of Cader does not explicitly teach wherein the aisle between the rows of electronic racks is a cold aisle to receive cold air.  
	Brey et al. however discloses wherein the aisle between the rows of electronic racks is a cold aisle to receive cold air ([0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a cold aisle as taught by Brey et al. in the edge computing system of Achillopoulos in view of Cader, because it ensures a more efficient cooling of the servers which results in an improved energy consumption and lower cooling cost.
	Per claim 13 Achillopoulos in view of Cader and Brey et al. teaches the edge computing system of claim 12, wherein frontends of the electronic racks face the cold aisle within the IT space ([0022]).  
	Per claim 14 Achillopoulos in view of Cader and Brey et al. teaches the edge computing system of claim 13, wherein backends of the electronic racks form a hot aisle within the IT space ([0022]).  
	Per claim 18 Achillopoulos in view of Cader teaches the edge computing system of claim 16, 
	Achillopoulos in view of Cader does not explicitly teach wherein the electronic racks are arranged in at least two rows to form an aisle between the at least two rows of electronic racks.  
	Brey et al. however discloses the edge computing system of claim 1, wherein the electronic racks (12A,B) are arranged in at least two rows within the IT space to form an aisle between the at least two rows of electronic racks (see fig.1; [0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the electronic racks in at least two rows within the IT space to form an aisle as taught by Brey et al. in the edge computing of Achillopoulos in view of Cader, because it enables the capability of adding additional servers in the row, thus ensuring greater computing speed and also enhances a better flow of air around the electronic racks to ensure effective cooling of the servers.
	Per claim 21 Achillopoulos in view of Cader teaches the edge computing system of claim 19, 
	Achillopoulos in view of Cader does not explicitly teach wherein the servers are arranged in at least two rows to form an aisle between the at least two rows of servers.  
	Brey et al. however discloses the edge computing system of claim 1, wherein the electronic racks (12A,B) are arranged in at least two rows within the IT space to form an aisle between the at least two rows of electronic racks (see fig.1; [0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the electronic racks in at least two rows within the IT space to form an aisle as taught by Brey et al. in the edge computing of Achillopoulos in view of Cader, because it enables the capability of adding additional servers in the row, thus ensuring greater computing speed and also enhances a better flow of air around the electronic racks to ensure effective cooling of the servers.
	
Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.